Citation Nr: 1020368	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for a headache 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for a psychiatric 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for muscle pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Entitlement to service connection for sleep impairment, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

7.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982 
and from June 1991 to April 1992.  The Veteran also had 
additional inactive duty service in the National Guard from 
August 1982 to August 2000.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for multiple medical 
disorders and claims that they are symptoms of an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 (2009).  
The evidence of record shows that the Veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Compensation is therefore warranted for any chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317.

With regard to the Veteran's skin disorder claim, the medical 
evidence of record clearly shows that the disorder has been 
diagnosed as discoid lupus erythematosus since May 2005.  
Prior to the final diagnosis, VA and private medical records 
in 2004 and 2005 described the skin disorder as a pruritic 
rash.  The Veteran's service treatment records include a 
November 1979 emergency report, which found that the Veteran 
had a pruritic rash on his back.  As such, a medical 
examination is in order to determine whether the Veteran's 
currently diagnosed skin disorder is directly related to 
military service.  38 C.F.R. §§ 3.159, 3.326 (2009); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

With regard to the Veteran's headache disorder, the Veteran's 
service treatment records include multiple complains of 
headaches.  These include a January 1991 report of "sharp 
headaches," diagnosed as probable tension headache and a 
March 1992 complaint of headaches.  The Veteran also reported 
a history of frequent or severe headaches in November 1982, 
July 1991, and February 1996.  In addition, on a March 1991 
report of medical history, the Veteran specifically reported 
experiencing migraine headaches.  The post-service medical 
evidence of record shows numerous complaints of headaches 
disorders.  As such, a medical examination is in order to 
determine whether the Veteran has a headache disorder which 
is directly related to military service.  Id.

With regard to the Veteran's psychiatric disorder, the 
Veteran's service treatment records show that he complained 
of depression or excessive worry in March 1991, at which time 
he reported that he had sought psychological counseling for 
"worry/stress."  In addition, the Veteran reported 
experiencing nervous trouble in April 1992 and February 1996.  
The medical evidence of record also shows that the Veteran 
has consistently received diagnoses of multiple psychiatric 
disorders, including mood, anxiety, and depressive disorders.  
Multiple Axis III diagnoses, including those dated in 
February 2001, April 2001, February 2006, May 2006, June 
2006, September 2007, June 2008, October 2009, January 2010, 
and March 2010, listed some of the Veteran's 
service-connected disabilities as contributing to his 
psychiatric disorder.  As such, a medical examination is in 
order to determine whether the Veteran's currently diagnosed 
psychiatric disorder is directly related to military service 
or is related to a service-connected disability.  Id.

With regard to the claims of joint pain, muscle pain, sleep 
impairment, and fatigue, the Veteran's post-service medical 
records include numerous reports of the Veteran's claimed 
symptomatology.  However, it is unclear whether these 
complaints are manifestations of undiagnosed disabilities, or 
whether they are symptoms of various diagnosed 
service-connected and nonservice-connected disabilities.  The 
Veteran frequently reported joint and muscle pain, but the 
medical evidence of record repeatedly ascribes these 
complaints to various diagnosed musculoskeletal disorders, 
without commenting on whether there is an independent 
undiagnosed joint or muscle disorder.  In addition, the 
Veteran's sleep impairment and fatigue complaints have been 
vaguely referenced as manifestations of other disabilities, 
including a psychiatric disorder, but insomnia has been 
listed as a separate diagnosis on several occasions, 
including in October 2005 and January 2009.  Accordingly, the 
medical evidence of record does not include a clear 
determination as to whether the Veteran's fatigue and sleep 
impairment symptoms have been associated with a diagnosis.  
As such, a medical examination is in order to determine 
whether the Veteran's current joint pain, muscle pain, sleep 
impairment, and fatigue symptoms are associated with a known 
diagnosis.  Id.

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology 
of any skin disorder found, to 
specifically include discoid lupus 
erythematosus.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests or studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any currently 
diagnosed skin disorder is related to 
the Veteran's military service, to 
include aggravation of a pre-existing 
disability by the Veteran's period of 
active military service during the 
Persian Gulf War.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

2.	The Veteran must be afforded a VA 
examination to ascertain the existence 
and etiology of any headache disorder 
found.  The claims folder and a copy of 
this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All tests or 
studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any currently 
diagnosed headache disorder is related 
to the Veteran's military service to 
include aggravation of a pre-existing 
disability by the Veteran's period of 
active military service during the 
Persian Gulf War.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.	The Veteran must be afforded a VA 
examination to ascertain the existence 
and etiology of any psychiatric 
disorder found.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests or studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any psychiatric 
disorder found is related to the 
Veteran's period of military service or 
to a service-connected disability.  All 
opinions provided must include an 
explanation of the bases for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

4.	The Veteran must be afforded a VA 
examination to ascertain the current 
manifestations and etiology of any 
joint pain, muscle pain, sleep 
impairment, and fatigue found to exist.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make these 
determinations must be ordered.  
Thereafter, the examiner must list the 
specific manifestations of each of the 
Veteran's claimed symptoms.  Based upon 
review of the service and post-service 
medical records, the examiner must also 
provide an opinion as to whether the 
symptoms are associated with one or 
more specific diagnoses, or whether 
they are part of one or more 
undiagnosed illnesses.  In addition to 
the results and opinions given in 
response the above, the examiner must 
also provide an opinion as to whether 
any of the Veteran's symptoms and/or 
diagnoses are related to military 
service or to a service-connected 
disability.  All opinions provided must 
include an explanation of the bases for 
the opinion.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


